Citation Nr: 1439549	
Decision Date: 09/05/14    Archive Date: 09/09/14	

DOCKET NO.  12-21 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional chronic kidney disease, with end stage renal disease and renal failure, claimed as due to negligence on the part of VA medical personnel.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The record raises the issues of entitlement to atherosclerotic disease and Type II diabetes mellitus, to include secondary to Agent Orange exposure; and entitlement to service connection for kidney disease secondary to diabetes mellitus.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the Agency of Original Jurisdiction (AOJ) for clarification, and, if necessary, appropriate action.  


FINDING OF FACT

The Veteran incurred additional disability, specifically, additional loss of kidney function, as the result of carelessness, negligence, error in judgment or similar instance of fault on the part of VA medical personnel in prescribing Fleet's Phospho-soda.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the additional loss of kidney function secondary to the prescribed use of Fleet's Phospho-soda are warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him an appropriate VA evaluation.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a Travel Board hearing before the undersigned Veterans Law Judge in June 2014, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran seeks entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional impairment of kidney function.  In pertinent part, it is contended that, due to careless and negligence on the part of VA medical personnel in prescribing Fleet's Phospho-soda prior to a September 2006 sigmoidoscopy and a December 2006 colonoscopy, the Veteran sustained additional impairment of his already diminished kidney function.  

In that regard, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish causation.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital, medical or surgical treatment, or examination without the Veteran's, or, in appropriate cases, the Veteran's representative's informed consent.  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  

After considering all information and lay or medical evidence of record in a case with respect to benefits under the laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In the present case, in a safety alert posted on May 5, 2006, the United States Food and Drug Administration (FDA) notified health care professionals and consumers of reports of acute phosphate nephropathy, a type of acute renal failure that is a rare, but serious adverse event associated with the use of oral sodium phosphates (OSP) for bowel cleansing.  Individuals at increased risk of acute phosphate nephropathy included those of advanced stage, those with kidney disease or decreased intravascular volume, and those using medicines which affected renal perfusion or function (e.g., diuretics, angiotensin converting enzyme (ACE) inhibitors, angiotensin receptor blockers, and possibly nonsteroidal anti-inflammatory drugs.  

Pertinent evidence of record is to the effect that the Veteran underwent a sigmoidoscopy in September 2006 and a colonoscopy in December 2006, in preparation for which he was prescribed Fleet's Phospho-Soda as a purgative by VA medical personnel.  A month later, in March 2007, the Veteran underwent a repeat colonoscopy.  However, prior to that procedure, he was prescribed GoLytely as a bowel purgative.  

In a VA outpatient treatment record dated in early May 2007, a VA nephrologist indicated that the Veteran had been referred to the renal clinic for rising serum creatinine.  Noted at the time was that the Veteran had a past history of poorly controlled hypertension, dyslipidemia, colon polyps, and nephrolithiasis.  Moreover, the Veteran had been suffering from Stage 3 chronic kidney disease for several years, with proteinuria on urine analysis since 1999.  According to the VA nephrologist, the Veteran occasionally exhibited protein in excess of 300, and also had intermittent microhematuria.  Reportedly, the Veteran's baseline serum creatinine was between 1.3 and 1.4, but "bumped" to 2.1 in December 2006 following colonoscopy prior to which he had undergone phosphate purgatory.  The Veteran then had another colonoscopy in March 2007 with GoLytely, but his serum creatinine rose further.  The clinical assessment noted at the time was of progressive proteinuric chronic kidney disease which was likely multifactorial, with accompanying nephrolithiasis and evidence of obstruction in the past.  Significantly, according to the VA nephrologist, calcium phosphate from the flexible sigmoidoscopy or colonoscopy prep could lead to interstitial nephritis and acute renal failure, as well as progressive chronic kidney disease.  However, the latter was unlikely responsible for the Veteran's degree of proteinuria.  

During the course of inpatient treatment in late December 2007, a different VA nephrologist noted that the Veteran had previously been followed in a VA renal clinic.  Further noted was that, in 1997, the Veteran had a creatinine of 1.2, with proteinuria on urinalyses from 1999 accompanied by persistent hematuria.  Reportedly, by 2003, the Veteran's creatinine was around 1.4.  According to the evaluating nephrologist, the Veteran underwent sigmoidoscopy in September 2006, followed by two colonoscopies, one in December 2006, and another in March 2007.  Reportedly, judging by pharmacy records, the Veteran received Fleet's cathartics each time.  Noted at the time was that the Veteran experienced a rise in his creatinine to 2.1 in November 2006.  Significantly, the Veteran's creatinine had continued to rise since.  The clinical impression was of progressive proteinuric chronic kidney disease, the source of which was unclear.  However, according to the evaluating nephrologist, the Veteran's kidney disease had likely been exacerbated by his numerous exposures to Phospho-Soda purgatories.  Referenced at the time was an article in the Journal of the American Society of Nephrology entitled "Acute Phosphate Nephropathy Following Oral Sodium Phosphate Bowel Purgative: An Underrecognized Cause of Chronic Renal Failure," in which it was noted that 21 patients with acute renal failure were identified, with the highest amount of proteinuria being 1.2 grams in a female patient.  According to this article, renal failure from phosphate purgatories appeared to be low proteinuric in nature.  In the opinion of the evaluating VA nephrologist, the phosphate in the Veteran's bowel preparations may have accelerated whatever chronic process he had initially.  

In an outpatient treatment note of late September 2007, the same VA nephrologist who had provided the statement in May 2007 indicated that the Veteran had progressive, proteinuric chronic kidney disease of unclear etiology.  According to the nephrologist, while the likely cause of the Veteran's kidney disease was underlying diabetes mellitus and hypertension, consideration had to be given to primary and secondary causes of proteinuric chronic kidney disease.  Significantly, the Veteran had a renal artery stenosis which could explain his hypertension, chronic kidney disease, and proteinuria.  However, given his history, it was likely that whatever the underlying cause of the Veteran's chronic kidney disease, he had superimposed chronic interstitial nephritis from phosphate purgatories which likely had triggered his deterioration sometime between August and November 2006.  

In a Food and Drug Administration (FDA) news release dated in December 2008, it was noted that the U.S. Food and Drug Administration was adding a Boxed Warning to the prescription oral sodium phosphate products Visicol and OsmoPrep in order to warn consumers about the risk of acute phosphate nephropathy (a type of acute kidney injury).  Further noted was that patients routinely took oral sodium phosphate products to cleanse the bowel prior to colonoscopy and other medical procedures.  According to the Food and Drug Administration, the agency was equally concerned regarding the risks associated with the use of oral sodium phosphate products which were available over the counter, to include Fleet's Phospho-Soda, in particular, when used at higher doses for bowel cleansing.  While available data did not show a risk of acute kidney injury when using these over-the counter products at the lower doses for laxative use, when used for bowel cleansing, these products had the same risk as prescription oral sodium phosphate products.  Accordingly, per the Food and Drug Administration, oral sodium phosphate products should be used with caution for bowel cleansing in the following risk groups:  people over 55 years of age; people who suffer from dehydration, kidney disease, acute colitis, or delayed bowel emptying; and people taking certain medicines which affect kidney function, such as diuretics, angiotensin converting enzyme inhibitors (medications that lower blood pressure), angiotensin receptor blockers (used to treat high blood pressure, heart, or kidney failure), and possibly nonsteroidal anti-inflammatory drugs (similar to ibuprofen and other arthritis medications).  

Following a review of the Veteran's claims folder and other medical records, a VA physician, in February 2010, offered a diagnosis of end stage renal disease which was likely multifactorial in nature, with renal failure which was most likely due to underlying hypertension with additional contributions made by recurrent nephrolithiasis, benign prostatic hypertrophy, and atherosclerotic disease with documented renal artery stenosis.  Noted at the time was that the Veteran appeared to have been on the path toward end stage renal disease for quite some time.  However, it was the opinion of the evaluating VA physician that it was as likely as not the case that the Veteran's phosphosoda load preparation for colonoscopy contributed to the acceleration of his renal failure in December of 2007.  Notwithstanding that fact, the VA physician found no evidence to support the claim that there was any negligence in the provision of the Veteran's care at either the West LA Veterans Affairs Medical Center or in Portland (Oregon).  According to the VA physician, the Veteran was likely on the path toward end stage renal disease and dialysis.  Accordingly, it would be "mere speculation" to suggest that the Veteran would have avoided dialysis had he had not had phosphosoda bowel prep.  Rather, it was more likely than not that the Veteran would have progressed to end stage renal disease and required dialysis within the same time period regardless of whether or not the patient received phosphosoda bowel preps for colonoscopy or flexible sigmoidoscopy.  In the opinion of the VA physician, the Veteran's renal disease was approaching end stage at the time, and his medical care was entirely appropriate with regard to attempts to continue routine surveillance for his colon polyps and adenomas.  

As is clear from the above, at the time of the Veteran's sigmoidoscopy and subsequent colonoscopies, he was progressing towards end stage renal disease.  Nonetheless, as conceded by a VA physician following a review of the Veteran's medical records, it was as likely as not the case that the Veteran's phosphosoda load preparation for colonoscopy contributed to the acceleration of his renal failure in December 2007.  Significantly, two other VA nephrologists have essentially concurred with that opinion.  Moreover, the information regarding cases of kidney toxicity following administration of oral sodium phosphate products was available prior to the time of the Veteran's sigmoidoscopy in September 2006, and his subsequent colonoscopy in December of that same year.  In that regard, the Veteran clearly fell within the various risk groups specified by the Food and Drug Administration, in that, at the time of his sigmoidoscopy in September 2006, and subsequent colonoscopy in December, he was over 55 years of age, and suffering from kidney disease.  Under the circumstances, the Board is of the opinion that, notwithstanding the aforementioned opinion of a VA physician, the prescription of oral sodium phosphate products for bowel cleansing prior to sigmoidoscopy and colonoscopy in the case of the Veteran constituted, at a minimum, carelessness, if not negligence, in the provision of medical care.  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 for additional chronic kidney disease are in order.  



ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional chronic kidney disease secondary to prescribed Fleet's phosphor-soda are granted.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


